Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
All drawings objections previously applied in the non-final office action mailed 11/23/20 have been withdrawn.  It is noted that the freewill bearing of claim 16 is not shown. However, the routineer in the art would recognize this bearing as such it does not have to be shown.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 1 and 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, next to the last line, Applicant recites “U-turns are formed by an opening between the two channels” and it is unclear how plural U-turns are formed by a single opening?  Are plural channel openings provided at ends of the two parallel channels?  The single [channel] opening is not shown such that clarification is necessary.
In claim 8, it is unclear whether or not the roller is considered to be a part of the instantly claimed invention because the roller is set forth in the description of the shape of the valves.  For the purpose of clearly pointing out the invention, it is suggested that the claim be amended to reflect, --further comprising a roller and the valves have arcuate shapes that follow the shape of said roller arranged below the valves--.
In claim 12, line 1, Applicant recites, “the sifter” (second occurrence) and the sifter should not be defined by itself.   For the purpose of clearly pointing out the invention, it is suggested that the claim be amended to reflect, --the sifter body-- (second occurrence).
helix conveyors-- as based on the language of claim 3?  Does the common drive structure only apply to the screw type conveyors?
In claim 14, it is unclear whether or not the roller is considered to be a part of the instantly claimed invention because the roller is set forth in the functional language describing the drive.  For the purpose of clearly pointing out the invention, it is suggested that the claim be amended to reflect, --further comprising a roller underneath the at least one dispensing opening wherein the drive is configured for driving said roller--.  
For claim 17, next to the last line, Applicant recites “U-turns are formed by an opening between the two channels” and it is unclear how plural U-turns are formed by a single opening?  Are plural channel openings provided at ends of the two parallel channels?  The single [channel] opening is not shown such that clarification is necessary.
In claim 18, it is unclear whether or not the roller is considered to be a part of the instantly claimed invention because the roller is set forth in the functional language describing the valves.  For the purpose of clearly pointing out the invention, it is suggested that the claim be amended to reflect, --further comprising a roller arranged below the valves, the valves having an arcuate shape for following the shape of the roller--.
In claim 18, last line, “the valve” (singular form) should be amended to reflect the plural form --valves-- in accordance with the language earlier recited in the claim.

                                                    Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 



Claim Rejections - 35 USC § 103
Claims 1, 3, 4 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (US 6,332,739) in view of Kregel et al (DE3431626; newly applied).
Sakai provides a sifter for sprinkling material comprising at least one reservoir (111; see Fig. 6) for sprinkling material; a sifter body (47) defining at least one dispensing opening in mesh (49) for the sprinkling material; a transporter (i.e., parallel screw conveyors 101A, 101B; see Figs. 6 and 7) for transporting the sprinkling material from the at least one reservoir to the sifter body, wherein the sifter body further comprises a looped channel (via screw conveyors 101A/101B which can forward/reverse in direction) along the at least one dispensing opening, and wherein the transporter is configured for circulation of the sprinkling material through the looped channel (see col. 10, lines 3+). Sakai is silent concerning the looped channel being two parallel channels with ends having an opening passage that allows the sprinkling material to travel through and between the two channels.  However, it was known in the transporter or conveyor art before the effective filing date of the invention to provide parallel screw conveyors in two parallel channels with ends having an opening passage that allows material to loop around through and between the two channels in order to circulate and distribute material there through as evidenced by Kregel (see the abstract, Figs. 1 and 3).  In light of the teachings of Kregel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the Sakai looped channel into two parallel channels with ends having an opening passage that allows the sprinkling material to travel through and between the two channels to circulate and distribute material in the channels.

With respect to claim 4, see rotor defining a roller (see 53; Fig. 7 of Sakai) arranged under the dispensing opening for delivering the sprinkling material to dough on an underlying conveyor (col. 3, lines 26-33).
With respect to claim 10, the reservoir (see Sakai, 111, Fig. 7) is placed at an outmost position of the sifter body.
With respect to claim 11, the reservoir (see Sakai, 111, Fig. 7) is outside a region of the body that comprises the dispensing opening.
With respect to claim 12, the sifter body (see Sakai, 47, Fig. 7) is arranged on top of a conveyor (col. 3, lines 26-33) for dough wherein the reservoir is positioned besides the conveyor for the dough.
With respect to claims 13-15, the sifter as defined by the combination above would provide for the screw conveyors suitably driven to provide for even distribution of sprinkling material.  
With respect to claim 16, the teachings of Sakai and Kegel have been mentioned above and the conveyors as well as the rotor or roller (53 of Sakai) can be driven via motor(s).  Even though Sakai and Kegel are silent concerning the use of a non-motorized driven or idle roll or bearing, in so long as the conveyors are driven with the rotor or roller moving material to the dispensing outlet, use of non-motorized or idle roll/bearing would merely save on operating costs.  

Claims 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (US 6,332,739) in view of Kregel et al (DE3431626) as applied to claim 1 above and further in view of Ng (US2017/0072636).

With respect to claims 6 and 9, the sifter as defined by the combination above would provide for driven movable rings defining movable valves aligned or misaligned to supply or block supply material being dispensed via drive or actuation mechanisms (See Ng, [0011, 0054, 0068]). 
With respect to claim 8, the sifter as defined by the combination above would provide for suitably shaped valves to cooperate with the Sakai roller (see 53; Fig. 7 of Sakai).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (US 6,332,739) in view of Ng (US2017/0072636) and further in view of Kregel et al (DE3431626). 

With respect to claim 18, the sifter as defined by the combination above would provide for suitably shaped valves to cooperate with the Sakai roller (see 53; Fig. 7 of Sakai).

Claims 1, 3, 5, 6, and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 4,044,714) in view of Kregel et al (DE3431626; newly applied).
Jones provides a sifter for sprinkling material comprising at least one reservoir (44; see Fig. 2) for sprinkling material; a sifter body defining at least one dispensing opening (i.e., 120; see Fig. 8) for the sprinkling material; a transporter (i.e., screw conveyors/augers 56, 58; see Fig.1) for transporting the sprinkling material from the at least one reservoir to the sifter body, wherein the sifter body further comprises a looped channel (via parallel screw conveyors/augers which can forward/reverse in direction) along the at least one dispensing opening, and wherein the transporter is configured for circulation of the sprinkling material through the looped channel (starting col. 4, line 5).  Jones provides for parallel channels (see Fig. 8) with screw conveyors/augers therein however, Jones is silent concerning the parallel channels with ends having an opening passage that allows the sprinkling material to travel through and between the 
With respect to claim 3, the Jones transporter comprises screw or helix conveyors/augers (56, 58) arranged in the channels.
With respect to claim 5, the Jones dispensing opening has valves defined by orifice plates (124; see Figs. 7 and 8). 
With respect to claim 6, Jones valves defined by orifice plates (124; see Fig. 7) are controlled by gauges (162) to cover orifices or slots (120, 122).
With respect to claim 9, Jones gauges (162) cover orifices or slots (120, 122) and therefore can be construed as manual actuator(s).
With respect to claim 11, the Jones reservoir (44) is outside a region of the body that comprises the dispensing opening.
With respect to claims 13-15, the screw conveyors as defined by the combination above are suitably driven to provide for even distribution of sprinkling material.  
With respect to claim 16, the teachings of Jones and Kregel have been mentioned and the Jones conveyors are driven by motor (98).  Even though Jones and Kregel are silent concerning 
With respect to claim 17, Jones provides a sifter for sprinkling material comprising at least one reservoir (44; see Fig. 2) for sprinkling material; a sifter body defining at least one dispensing opening (i.e., 120; see Fig. 7) for the sprinkling material; a transporter (i.e., parallel screw conveyors/augers 56, 58; see Fig.1) for transporting the sprinkling material from the at least one reservoir to the sifter body, wherein the sifter body further comprises a divided channel (see Fig. 8), the divided channel having the screw conveyors/augers therein which forward/reverse in direction) along the at least one dispensing opening, and the dispensing opening has valves defined by orifice plates (124; see Fig. 7), the valves defined by orifice plates (124; see Fig. 7) being controlled by gauges (162) to cover or at least partially block orifices or slots (120, 122).  Jones is silent concerning looped parallel channels with ends having an opening passage that allows the sprinkling material to travel through and between the two channels.  However, it was known in the transporter or conveyor art before the effective filing date of the invention to provide parallel screw conveyors in two parallel channels with ends having an opening passage that allows material to loop around through and between the two channels in order to circulate and distribute material there through as evidenced by Kregel (see the abstract, Figs. 1 and 3).  In light of the teachings of Kregel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the Jones parallel looped channels with ends having an opening passage that allows the sprinkling material to travel through and between the two channels in order to facilitate circulation and distribution of material in the channels.
 
Allowable Subject Matter
Claims 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable because the combined prior art while teaching or suggesting a sifter with at least one reservoir for sprinkling material; a sifter body defining at least one dispensing opening for the sprinkling material; a transporter (i.e., screw conveyors/augers) for transporting the sprinkling material from the at least one reservoir to the sifter body, wherein the sifter body further comprises a looped channel (via parallel screw conveyors/augers which can forward/reverse in direction) along the at least one dispensing opening, and wherein the transporter is configured for circulation of the sprinkling material through the looped channel, the dispensing opening being provided with valves with each valve movable between a position in which the at least one opening is aligned2US_147799980v1_390728-00019 2/12/2021 12:23 PMApplication Serial No. 16/567,498 Response to Office Action Dated November 23, 2020with the at least one dispensing opening and another position in which the opening is not aligned with the at least one dispensing opening, and which blocks the dispensing opening; the combined prior art does not teach or suggest the sifter body defining two dispensing openings and each valve defines two openings at a mutual distance that corresponds with a mutual distance between the dispensing openings of the looped channel of the sifter body for opening or closing two dispensing openings simultaneously.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 2/12/2021 have been considered yet are not persuasive.  
Applicant contends that neither Sakai, Ng, nor Jones teach or suggest the looped channel comprising two parallel channels that are arranged directly next to each other and connected by U-turns at ends of the two parallel channels, wherein the U-turns are formed by an opening between the two channels through which sprinkling material can travel.

In response, the teachings of Kregel (DE3431626) have been combined with the teachings of Sakai and Jones respectively and further with the teachings of Ng for reasoning set forth above.  It would appear from the teachings of Kregel (see the abstract, Figs. 1 and 3) that the routineer in the art would recognize providing parallel screw conveyors in two parallel channels with ends having an opening passage that allows material to loop around through and between the two channels such as in U-turns in order to circulate and distribute material therethrough.  As such, this structural feature as claimed would not rise to a level to warrant a grant of patentability.  Thus, all claims remain rejected for being obvious rejected based on the applied prior art with the exception of claim 7.  See the reasons for allowance of claim 7.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
5/5/2021